 22DECISIONS OF THENATIONALLABOR RELATIONS BOARDCablevisionIndustries,Finger Lakes DivisionandCommunicationWorkers of America. Cases 3-CA-12830 and 3-CA-1308026 February 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 30 October 1986 Administrative Law JudgeRobert T. Snyder issued the attached decision. TheRespondent filed exceptions and a supporting brief.The General Counsel and the Charging Party filedanswering briefs.The National Labor Relations Board has delegat-ed its authority in - this proceeding to a - three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and- hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, CablevisionIndustries,Finger Lakes Division, Geneva, NewYork, its officers, agents, successors, and assigns,shall take the action set forth in the Order.IThe Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362 (3d Cir. 1951)We'have carefully examined the record and find no basis for reversingthe findings.-Michael Cooperman,Esq.,for the General Counsel.Sheldon Rosenberg,Esq. (Rosenberg& UfbergEsqs.),ofScranton, Pennsylvania,for the Respondent.StuartM.Pohl,Esq. (Lipsitz,Green,Fahringer,Roll,Schuller & James, Esqs.),of Buffalo, New York, for theCharging Party.DECISIONSTATEMENT OF THE CASEROBERT T. SNYDER, Administrative Law Judge. Thiscasewas heard by me on 14 and 15 May 1986 atGeneva, New York. The consolidated amended com-plaint,which issued on 2 July 1986, alleges that Cablevi-sion Industries, Finger Lakes Division (Respondent, theCompany, or Cablevision) failed and refused to execute awritten contract embodying an agreement arrived atwith the CommunicationWorkers of America (theUnion or CWA) as certified bargaining agent for an ap-propriate unit of its employees, and thereafter unilateral-ly granted pay increases not in conformity with theagreement and new clothing and shoe benefits, in viola-tion of Section 8(a)(5), and (1) of the Act. The consoli-dated amended complaint also alleges that Respondentthreatened employees with the loss of profit-sharing planbenefits because they chose to be represented by theUnion for purposes of collective bargaining, through spe-cific language in its profit-sharing plan coerced employ-ees in their activities on behalf of the Union by condi-tioning participation in the plan or being unrepresentedby any union, and told union employees they would begranted wage increases less than they would have re-ceived if they had not selected the Union to representthem, in violation of Section 8(a)(1) of the Act.In an answer filed 10 March 1986, Respondent deniedthe conclusionary allegations of the consolidated amend-ed complaint. The parties were each represented bycounsel at the hearing and were provided full opportuni-ty to introduce relevant evidence, to examine and cross-examine witnesses, to make opening and closing state-ments, and to file briefs with me. The parties have filedtimely briefs which have been carefully considered.On my observation of the witnesses, the entire recordin this proceeding, and the briefs filed herein, I make thefollowingFINDINGS OF FACT1.JURISDICTIONAL FACTSAt all material times, Respondent, a New York Statecorporationwith an office and place of business inGeneva, New York (Respondent's facility), has been en-gaged in the business of providing cable television serv-ices to the Finger Lakes Region of New York. Annually,Respondent, in the course and conduct of its business op-erations, receives gross revenues in excess of $100,000and purchases services valued in excess of $50,000 whichare furnished to Respondent at its Geneva, New York fa-cilitydirectly from points outside the State of NewYork. Respondent admits, and I find, that at all timesmaterial, it has been an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.II.THE LABOR ORGANIZATION INVOLVEDRespondent concedes, and I find, that at all times ma-terial the Union has been a labor organization within themeaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Respondent's Refusal to Execute a WrittenContract Embodying an Alleged Collective-BargainingAgreement and its Subsequent Unilateral Grants ofBenefitsA Stipulation for Certification Upon Consent Electionhaving been executed by the parties on 30 July 1984, arepresentation election was conducted among Respond-ent's employees on 5 September 1984 in a unit consistingof all regular full-time installers, technicians, convertercontrol employees, construction employees, and dis-patchers. The Union won the election by a vote of 14 to283 NLRB No. 3 CABLEVISION INDUSTRIES2313 and, on 13 September 1984, was certified by the Re-gional Directoras exclusivecollective-bargaining repre-sentativeof the employees in the unit described.Collective-bargaining negotiationscommenced in Oc-tober 1984, and continued at the rate of approximatelyone meetinga month until June 1985. The union-negoti-ating teamincluded CWA Representatives Tim Dailorand Ron Woods and employees Jeff Stowell and TomDeane, with Dailor at first and then Woods, who missedsomeof theearliermeetings,serving as chief spokesman.The Cablevisionnegotiating teamconsisted of AttorneySheldon Rosenberg and Director of Personnel BrainConnors, with Rosenbergacting aschief spokesman. Inresponse to inquiriesabout his authority posed byWoods,Rosenbergexplained that he was the chief nego-tiator and the person with the authority to reach tenta-tiveagreement.According to the uncontradicted testimony of Woods,from time- to time during the negotiations, Rosenbergmadeit clear that the only person he had to answer to atCablevision was Alan Gerry, its president. On occasion,when the Union made specific proposals, Rosenberg re-sponded that he would discuss the demand with Gerry,and when Rosenberg rejected union demands he notedthat he hada discussionwith Gerry on the matter.Gerry was the sole incorporator of the Respondentcorporation in 1974, and at alltimesmaterial to this pro-ceeding hasbeen the sole shareholder, director, and chiefexecutive officer of the Respondent primarily responsiblefor all the operations of the Company. Until removed byGerry; by resolution he adopted on 13 March 1'986 assole shareholder, the other two directors of the Respond-ent corporation were Bette Nichols, his personal secre-tary and the corporate secretary, and John O'Neill, theRespondent's treasurer, and chief, financial officer. On 28February 1985 Gerry arranged by resolution for the cre-ation of the office of chairman and chief executive offi-cer, which would excercise all powers formally exercisedby the president. 'Gerry, previously president, was notelected to the new post, and Roger Turner was electedpresident.Another individual, Rodney Cornelius, waselected executive vice president.Duringthe course of negotiations, various proposalsand counterproposals were exchanged. A union proposalsubmitted on 26 February 1985 included a provision forretention by employees of all existing benefits by provid-ing for continuation of all -rights and privileges now ex-istingand not specifically altered, amended, or deletedby this agreement. This provision was not accepted byRespondent. The Company did propose to continue thepresent health, hospital, dental, and life insurance cover-age or their equivalent.According to Woods, the Cablevision negotiators' wereinsistingon inclusion of their language in any contract towhich they would agree. Rosenberg had also stated hewas going to put all the Company's proposals together inone package. By the meeting held in April 1985, whenRosenberg advised that he would not be available duringMay, at Woods'insistence;Rosenberg agreed to submit apackage to the Union through the mail.A ninth negotiationsessionwas, held on 2 May 1985,attended by the persons previously described, .aswell asFederalMediator Robert Bowling. According to Con-nors' typewritten notes of this session, the Union,through Bowling, asked for a complete contract by thefollowing day.WhenRosenberg-advised this was notpossible, Bowling advised that the Union was preparedto accept from the Respondent a final offer. A verbatimtranscript of the notes at this point follows:Mr. Rosenberg advised the mediator that we would,in fact do this, and we therefore cancelled the meet-ing scheduled for 5/3/85. Mr. Rosenberg stated hewould return to his. office and prepare this docu-ment.He also advised the mediator that he wouldhave to meet withthe representatives from Cablevisionto seeif this particular package was satisfactory tothem.A tentativemeeting isset for Monday, 5/6/85at 1:30 p.m.Assuming that the drafted copy is avail-able at this time and is approved by the Cablevisionrepresentatives,the item will be mailed tothe unionand federalmediatoron Tuesday.Subsequent to theirreceiving this document, another date will then be'set for a negotiationsession.Mr. Rosenberg will beout of the country during thenextmonth, however,his partner,Mr. Ufsberg, [sic] will be available tocome to thissession.The mediator was advised that ifthis is, to be our final offer, we will not change anyitems in thedocument which is to be prepared.[Em-phasisadded.]Rosenberg had the document prepared and submitteditto the Union on 7 May1985. It is entitled "FinalOffer." In a letter dated 7 May 1985, which accompaniedthe submission, Rosenberg, afterstatingthat he was en-closing the Company's final offer in accordance with theFederal mediator's statement to him on 2 May that theUnion wanted a complete and final offer to take to theemployees,goeson to note that the offer is for a 3-year,contractand contains a large increasein the first year.Thatincreasewas described by Woodsas being at leasttwo times the industry average and by Connors as 3-1/2times largerthan general wage increases in the, countryat that time. The proposal's 'average increase was be-tween 16 and 17 percent in the first year and 1-1/2 per-cent in each of the next 2 years. Connors described thisoffer as being high to buy the working, clauses of theCompany's proposal. The management-rightsclause inparticular, among others, appears to have been verybroad and comprehensive. In anotherclause,the Compa-ny retained the right to contract out all or part of thework performed by bargaining. unitemployees. Neitherdid the final offercontaina union-security or dues-checkoff clause. Paragraph 29 entitled "`Duration" pro-vides, in part: "This Agreement shall go into full forceand effect when it is ratified by the Union and 'the Com-pany"The nextbargaining session washeld on 20 June 1985.Woods, Dailor, and Stowell attended for the Union,Rosenberg and Connors attended for the Company, andMediator Bowling was alsopresent.The parties were inseparate rooms. According toWoods' uncontradictedtestimony, through the mediator Woods, inquired of thecompany team if there was any room for continued ne- 24DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDgotiations or if they felt as though this was it.Bowlingand Rosenberg came into the Union's room. Rosenbergsaid this was a final offer, and as far as he was con-cerned, as the chief spokesman for the Company, negoti-ations were concluded. Woods then signed the final offerdocument and said, "[It] looks like we have agreed andthat we are prepared to put that into effect." Rosenbergasked what he meant by that. Woods replied, "[W]ell asfar as we were concerned, you're not going to go anyfurther,we're willing to accept this agreement." Rosen-berg then asked if in fact the membership was going tohave this ratified. After first disputing Rosenberg's rightto that information, the necessity of membership approv-al and its relevance, Woods did inform Rosenberg that itwas the Union's policy to take the agreement to themembership for ratification. Rosenberg said fine, got up,and started out of the room. Woods asked "[W]here areyou going?" Rosenberg said, "[C]all me when you get itratified."Woods said, "[L]ook you've given the Union afinal offer. I signed that final offer. I'm not leaving herewithout your signature on here as a final offer or a jointsigned stipulation as to what this agreement represents."Rosenberg then agreed to sign the document. Hewrote "Tentativeagreementsubject to ratification byUnion membership & Co B of D" and signed his namebelow. Again Rosenberg got up to leave. Woods said"[W]ait a minute,what does this mean?" Rosenberg said,"[I]tmeans exactly what it says." Woods then said,"[W]ell, as far as I'm concerned, this is news. You'vetold us all through these negotiations that you were em-powered to sign and reach tentative agreement for theCompany and now you're saying it has to be ratified bythe Board of Directors?" Rosenberg said, "[T]hat isAlan."Woods asked, "Alan meaning Alan Gerry, Presi-dent of the Company?" Rosenberg said,"[Y]es." Woodsasked, "[W]ell, but why? You told me that prior to put-ting this package together that it was your intent to meetwith - Mr. Gerry before you gave it to us. It's no differ-ent.Why are you taking it back to Mr. Gerry." Rosen-berg said,"[D]on't worry., That'sa mereformality. I'mgoing to recommend it and as far as I amconcerned,that's all that's necessary." And with that, the meetingconcluded.Woods then explained his comment about Rosenberghaving previously mentioned taking the package to AlanGerry. Prior to Rosenberg sending him the final offer,when Rosenberg said he was going to put it together, hesaid he would then show it to Alan Gerry first before hesent it to the Union to get Gerry's okay on it as a collec-tive document. Rosenberg said that most of the items hehad discussed with President Gerry in the past, butGerry wanted to see them as a collective document. 'According to Woods, the meeting of 20 June 1985 wasthe first time that either Rosenberg or Connors had evermentioned the board of directors. Although Woods wasaware of paragraph 29 of the final offer, which referred,inter alia,to ratification by the Company as a conditionprecedent to its going into full force and effect, it washisunderstandingbasedonRosenberg's statementsduring negotiations that the reference was to Gerry's ap-proval, and that such approval or ratification was al-ready completed prior tosubmissionof the final offer tothe Union.Rosenberg did not testify at the hearing. Woods im-pressedme as a thorough and thoughtful, person whomade every effort to be as careful and accurate as hecould be in the presentation of his narrative and in hisresponses on cross-examination. I credit his attribution ofcomments to Rosenberg on 20 June and earliermeetingsthat Rosenberg had or would discuss the Company's pro-posals, in particular the Company's final offer, with AlanGerry. To a large extent, Connors' notes- of the 2 Maynegotiation session corroborate that Rosenberg plannedto obtain preliminary approval of that offer from the re-sponsible company representatives. I infer that the keyrepresentative ' whose approval was necessary was Gerryand that, in conformity with Woods' testimony, Rosen-berg did clear the proposal with Gerry.A few days after the 20 June meeting the employees inthe bargaining- unit met and voted to rejectthe agree-ment which Woods and Rosenberg had signed. Woodstelephoned Connors to inform him of the rejection. Con-nors stated he was very disappointed, he wanted to getthe negotiations over with, and he asked what could bedone specifically to get the negotiations completed.Woods told him about the two items which had led tothe rejection. One was the Company's proposal on sub-contracting of their work and the second was the -ab-sence of a payroll deduction of dues for those employeeswho chose to be members of the Union. Connors askedwhat was the next move. Woods said to get back to thebargaining table. Connorssaid,"[L]et's do that as quick-ly as we can, let's get a meeting and get this contractcompleted."Mediator Bowling set up another meeting for 27 June.At this meeting, attended by the same parties as on 20June,Woods and the other union people were in a sepa-rate room.Woods asked the mediator to take the twoitems he had previously discussed with Connors to themanagement team. Rosenberg and Connors then cameback and Rosenberg said, "I've got the message from theMediator and the answer is no. A final offer is a finaloffer, because once I give you my final offer. I don'tchange my final offer."' Woods replied that he under-stood that but "there's been a rejection and what we'reproposing is something that we feel will get the contractratified and accepted." Rosenbergsaid,"I repeat, I neverchange my final offer; that's not the way I negotiate."Woods said, "[N]ever is a long time," and Rosenbergsaid, "[O]h well, if there's been a prolonged strike, then Imay, but under these circumstances I never change myfinal offer."Woods then said, "[L]ook, this is a first con-tract, there's been this-rejection, what we're trying to doisget it completed. From the Union's standpoint, thislanguage,this contract is totally one-sided anyway, it'sall of your proposals, the record reflects this with veryminor exceptions, and, as far as this Union is concerned,you got the language you wanted and -we should put thisinto effect with these minor changes. And I'm very seri-ously- requesting that, you do that." Connors interruptedand asked for a company caucus and the two left. CABLEVISION INDUSTRIES25They shortly returned' and Rosenberg said, = `-`[O]kay,we'll take yourtwo itemsback to Alan to see what hesays and then we will get back to you." Woods said,"[W]ell, look, why don't you call Alan on the phone andtalk to him about it so that we can get this wrapped up."Rosenberg said,"Alan is in Florida,and he's out of tele-phone contact." However, he would be back by the fol-lowing Monday, 1 July, and they would meet with himand Rosenberg agreed to givea call as,towhat the Com-pany's response was. Woods said that the Union had ameeting, scheduled for 2 July when they intended to putthe results of this meeting up to another ratification voteand they would really appreciate his answer before then.Rosenberg said, "[D]on't worry, I'll get back to youMonday."Woods did not hear from Rosenberg on eitherMonday, 1 July, or Tuesday, 2 July. He was in Buffaloon negotiations and was unsuccessful in reaching Rosen-berg and Connors. Woods did learn on 2 July fromPresident Robert Flavin of Local 1170, CWA, who hadreceived a phone call from Connors just prior to the rati-fication meeting, that the Company had rejected the twoitems and was also unilaterally going to put the wageportion of its proposal into effect and would only beavailable to continue negotiations on other items in theirfinal offer.At the union meeting on 2 July, the Union ratified theCompany's final offer. The next day Woods called Con-nors to tell him that the contract was ratified. Woodscontacted Connors because in his experience Connorswas easier to reach then Rosenberg, who was away fromhis office a lot. Connors responded, "[G]ood, that meansits over, it's completed, we can put this to bed." Connorsasked, "[W]hat was the next step." Woods said, "[J]ustsend me two signed copies of the complete document, byAlan, Sheldon, or yourself, whoever is going to sign forthe Company. I will sign both and return one to you."Connors asked Woods to call Sheldon (Rosenberg) forthose kind of details.Woods suggested they both callRosenberg and Connors agreed. When Woods was un-successful in reaching Rosenberg by telephone he sent aletter. In the letter, dated 8 July 1985 and addressed toConnors,Woods confirmed their telephone conversationof 3 July and the fact of membership ratification of thetentative agreement on 2 July, advising that the effectivedate should be I July, and requesting that two signedcopies of the agreement, to be executed by Respondent,be returned to Woods.Woods had no' further conversations with either Con-nors or Rosenberg: About 14 July 1985, Woods receiveda letter dated 12 July with an attachment from Rosen-berg informing him that Rosenberg had -received a com-munication from Cablevision's board of directors advis-ing him that they had rejected and would not'ratify theCompany's' final offer made on' 7 May ' 1985 until the fol-lowing changes (set forth in the attachment) to the finaloffer weremade and agreedupon and ratified by theunion membership and company board of directors. Inthe letter Rosenberg asked Woods to let him know if andwhen the membership ratifies the amended final offer.He also advised of the Company's availability for contin-ued negotiations and to explain the board of directors'resolution.Attached — to the letter were 2-1/3 pages ofchanges to be made to the final offer. Among them werechanges removing the clause permitting contracting outof all bargaining unit work from the grievance and arbi-tration procedure; restricting job classification seniorityfor purposes, among others, of layoff and recall to onlyone of the three locations encompassed by the certifiedbargaining unit, i.e., wherever the employee works as aregular full-time employee; adding a right to make alltransfers of employees to other jobs and locations, nowincluding permanent transfers, irrespective of seniority;severely restricting the jurisdiction of the arbitrator toreview company disciplinary actions; and adding afourth year to the agreement during which wages wouldincrease only minimally.No furthermeetingswere held and, ultimately, theUnion filedits initial unfair labor chargein Case 3-CA-12830 on 6 August 1985 alleging a refusal to bargain ingood faith by the foregoing conduct.Respondent's solewitnesswas Personnel DirectorConnors.Attorney Rosenberg did not testify. Neitherdid Alan Gerry. Connors, initially called as a witness bytheGeneral Counsel, acknowledged that, on occasionduring the course of negotiations, he reported back toAlan Gerry what was going on at negotiations. Connors,also noted that at the beginning of negotiations a meetingwas held, attended by Ed Whalen, at the time Cablevi-sion vice president and the company official to whom hereported,1 Gerry, Rosenberg, and himself, to review the,Company'sposition.Asked twice whether the Compa-ny's proposals were formulated and discussed at thismeeting or drafted based on the outcome of the meeting,Connors was evasive, first responding that "there was ameeting to discuss how we would proceed" (Tr. 178)and then responding that "Mr. Rosenberg subsequentlydrafted some proposals." (Tr. 179.)Itwas Connors' testimony that Gerry was informed asto the status of negotiations not only by himself, but heassumed Gerry was, kept apprised by his superiors, FredSchulte and Roger Turner, president since 28 February1985, including about the wage package in the Compa-ny's 7 May final offer, because "that's what they normal-ly do." (Tr. 220.) But also according to Connors, Turnerprobably was aware of the contents of the Company'sfinaloffer but "not necessarily" Gerry. Connors alsoagreed, after reviewing his notes of the negotiation meet-ing of 27 June 1985, that he met with Gerry on 30 Juneto discuss,inter alia, the state of contract negotiations.During his telephone conversation with Ron Woodson 3 July, when Woods told him the Company's finaloffer had been ratified, Connors made no reference tothatproposal having been withdrawn. Connors alsoagreed that the Company's wage package, which wasunilaterally put into effect on 2 July, had to be approvedby Gerry before it was implemented.On his examination by Respondent's counsel, Connorstestified that during April,May, June, and July 1985,Gerry was involved in negotiations for the purchase by'At the time of the hearing, Connors reported to Fred Schulte, direc-tor of operations, Whalen having left the Company in the interim. 26DECISIONS OF THENATIONALLABOR RELATIONS BOARDRespondent of cable systems located in Florida, Mary-land, and Michigan, and more recently systems in. Penn-sylvania and Tennessee. Those involved in the negotia-tions for the Company have been Gerry and RodneyCornelius, executive vice president.Although Connors at first claimed on redirect exami-nation by the General Counsel that at the very first ne-gotiationsession, in October 1984 when the parties madetheir, ground rules for negotiations, the Company men-tioned that any agreement reached was subject to ratifi-cation by a board of directors (Tr. 257), later on re-cross-examination by Respondent's counsel, Connors, incontradiction of his earlier claim, said that the under-standing reached at the firstmeeting,was that "anythingwe decided between us was tentative pending ratificationby the Company and by the employees." (Tr. 267.) Thiswas similar to the language which was later incorporatedas article 29 into the Company's final offer.Re'spondent's minutes related to company rejection ofits own proposal following union 'ratification disclose thefollowing: At a special meeting of the board of directorsheld at the Company's headquarters in Liberty, NewYork, on 8 July 1985 at 10 a.m. with Gerry, O'Neill,Cornelius, and Nichols in attendance, a resolution wasadopted' that, for matters pertaining to the operationalactivities of the Company and, in particular, any mattersinvolving the negotiations being conducted in regard tothe C.W.A. and Finger Lakes Division of the Company,Roger Turner, president, and Fred Schulte, director ofoperations, shall sit as members of the board of directors.Then, at another special meeting of the board of direc-tors held later in the day, on motion made by Turnerand seconded by Schulte, a resolution was unanimouslypassed rejecting the Company's final offer because aunion official offeredDave Johnson, an, employee, a$5000 bribe to vote for ratification of the final offer atthe Union's meeting on 2 July 1985, and because theCompany's negotiating team went beyond their author-ity.The resolution then went on to list those changes,previously described,which would be required to bemade, agreed upon, and ratified by the union member-ship before the board of directors would ratify the finaloffer.Among "facts" given the board of directors, recitedearly in the resolution, was one reporting that the Com-pany's negotiating team-did not report regularly and indetail about the offers and counteroffers made by themand the Union in contract negotiations. Another recitedthat on l July 1985 after the board of directors met, forthe purpose of examining the final offer, only discussingthe wage and fringe benefits parts of the offer, it agreedthat because there was no disagreement on the wage andfringe benefitsitems,the board would unilaterally imple-ment those elements, but would reserve the right to ex-amineand ratify, or not ratify, the remaining details ofthe final offer. A third recited that both members of theCompany's team, Rosenberg and Connors, strongly rec-ommended that every detail of the final offer of 7 May1985 be ratified by the, board.Other conduct on the part of Respondent alleged asviolative of its bargaining duty includes certain unilateralchanges in wages and terms and conditions of employ-meatwhich followed the Company's refusalto executethe final offer.According to employees Stowell andDeane,some ofthe unit employees, approximately half of them, receiveda wageincrease in January 1986. Neither of them re-ceived a raise at that time. They believed the raises wereonly provided to those employees who were not yet atthe top of their scale for their particular job classifica-tion.Under cross-examination, Deane, employed since1979, testified that if an employee was duea raise underthe Company's wage plan, it was received in January. Areview of the General Counsel's exhibit documentingemployee salary history shows that, effective 8 July1985, each of the unit employees received-an increaseand, effective either 3 or 13 January 1986, 15 of the 26employees received another raise.Under article 25, entitled "Wages," of the Company'sfinal offer, ratified by the unionmembersin the bargain-ing unit on 2 July, each job position had a rate shownfor each of 3 years with three different rates shown foreach year depending on whether the employee in the po-sitionwas in the first, second,, or third year on job. Asexplained by Woods, without contradiction, the increaseeach year would take effect for each employeein a par-ticular position on his anniversary date in that job. Al-though the Company did put the differentincreases dueemployees in each position under its final offer, intoeffect in or close to what would have been the first yearof the contract, near the beginning of July- 1985, it gavefurther increases to certain of its employees uniformly inJanuary 1986, and not on their anniversary dates of em-ployment as called for in the final offer. In the cases ofDeane, Stowell, and a few other employees, because oftheir length of employment, the raises they- received inJuly 1985 placed, them -immediately at the third-year-in-job top rate, and the Company refrained from grantingthe second-yearincreaseto them in January 1986,unlikeall other employees who were not yet at the third-yearrate. By grantingraisesin January 1986 to 15 employeesthe Company apparently continued but modified a prac-tice predating its bargaining relationship2 and failed tocomply with the terms of its finaloffer.Stowell and Deane also, testified to their receipt, alongwith all otherunitemployees, in January or February1986 of winter outerwear, jackets for use while workingfor the Company, but-which they kept at their homes.The Company had never previously supplied any workclothes to its employees. In response to a General Coun-sel subpoena, Connors-noted in writing that winter jack-etswere purchased in these months for the Company'snorthern system field personnel employed at ,10 differentlocations, including 26, employed at Finger Lakes, at atotal cost of $6055.Stowell also testified without contradiction that in Jan-uary, 1986 the Company started to supply theunit em-ployeeswith a boot allowance i, by giving $54 a yeartoward the purchase of a pair of, work, boots; to any em-ployee who wanted it.-2According to Connors, prior to 1986 the Company had a practice ofgiving employees wage increases twice a year, including one in January,but stn January 1986 this was changed to once a year in January. CABLEVISION INDUSTRIES27The evidence showed that at an employee meetingcalled by the Company in early November 1984, at theoffice garage in Geneva near the end of the workday,addressed by Connors and attended by another manage-ment official, Connors asked if there were any questionsabout what the Company could do for them. An uniden-tifiedemployee asked if the Company would supplyjackets and Connors said that he would look into it andget back to them at a later time. At a subsequent meetingof the employees called in January 1986, Connors, ac-companied by another management official, said theCompany was going to supply, jackets and took downthe sizes of the employees who wrote their names on alist.Connors disputed the statement attributed to him byDeane asking employees what the Company could dofor them, claiming that he asked "if there were any prob-lems or something-like that I'd be happy to help them"(Tr. 259), but Deane stood by it during vigorous cross-examination, even concluding emphatically in responseto- one question asked about what he had gathered fromConnors' remark that "they had something for us." (Tr.106.) Connors, as noted previously, was evasive and con-tradictory in his testimony, he also testified in conclu-sionary -form instead of reciting the substance of conver-sations as he recalled them (see, e.g., Tr. 298-300), and Icredit Deane in his recital of this matter.The Company's final offer contained no provisionspursuant to which the Company agreed to provide cloth-ing for use on the job. Neither did the Company offerany evidence, nor does the record show, that Respond-ent gave prior notice to or offered to bargain with theUnion about these benefits.B. Respondent's Alleged Threats of Loss of BenefitsIndependent of its alleged refusal to execute the pro-posal ratified by the Union'smembersand the unilateralchanges it made in terms and conditions of employment,Respondent is alleged to have engaged in certain otherconduct coercive' of employee, rights under Section8(a)(1).-At the- Novembermeetingpreviously described, em-ployee Stowell testified, Connors told theassembled em-ployees that the contract negotiations were stalled be-cause of the Union. He went on to say thatif anemploy-ee were to-be covered by a union contract the Companywould nolonger makehim a participantin itsprofit-sharing plan.When Stowell asked Connors to explainthis further, Connors said that the employee covered bya union contract would retain his share in theplan andintereston that share would continue to be added butthat the Company would no longer put yearly contribu-tions on his behalf- into the profit-sharing plan. Deanecorroborated Stowell as to these remarks by Connors atthe Novembermeeting.According to a composite of testimony by Stowell andDeane, at another employee meeting called by the Com-pany in the first or second week of December 1985, ad-dressed thistimeby Alan Gerry and also attended byConnors and anothermanagementofficial,Gerry men-tioned that it had been quite a while since he had beenup to talk to them.3 He said he had to be careful whathe said because he did not want any problems with theUnion and any lawsuit. He was there against the wishesof the company attorney but he wanted to come up andtalk to them anyway, face to face, and have an informa-tional-type meeting. Stowell could not recall specific re-marks, but Deane said Gerry talked of the 5-percent in-crease that other people in the Company were gettingversus the 1-1/2 percent that they, the unit employees,were not getting because of the Union. After Gerry'sgeneral remarks, Deane, in a group with other employ-ees, asked Gerry about the profit-sharing plan. Gerrysaid that once, a long time ago, he wrote a clause in theprofit-sharing plan that if anyone was represented by aunion-type situation he could not have them be a partici-pant in the plan.The Cablevision Industries profit-sharing plan andtrust, in full force and effect at all times material to thisproceeding, in article 3.1 entitled "Eligibility" provides:"Members of a collective bargaining unit will not be eli-gible for participation in this Plan."According to Stowell, at the company meeting heldearly in January 1986, Connors repeated his earlier re-marks about the profit-sharing plan, saying that "ifyou're covered by a union contract you will not be aparticipant in the plan." The other company official,who was probably Schulte, read figures from a piece ofpaper he was holding, comparing the 5-percent raise therest of the employees in the Company were getting with'the 1-1/2 percent listed in the Company's final offer.This official said the average employee would be losingaround $530. He also said, "[I]f you're not a participantin the profit sharing plan you would lose approximatelyeight hundred and some dollars a year because you'repart of a contract in the Union."Connors acknowleged that he spoke with the employ-ees in the bargaining unit concerning the profit-sharingplan.At first recalling his remarks as having been madeshortly after the bargaining session of 27 June 1985, afterbeing refreshed that they probably occurred at the meet-ing at which there was a discussion of jackets and/orboots, Connors then said he dealt with the plan at em-ployee meetings in November 1985 and January 1986. Itwas Connors' testimony that the subject came up for thevery first time during the course of the negotiations byway of a question by one of the employees. He wasasked what the status of the profit-sharing plan was withthe contract, and he told the employees at that time thatithad never been brought up, that it was not part of thepackage, that it had not been incorporated into the pro-posed contract being negotiated, and that the way itstood anybody in the bargaining unit would not be re-ceiving future profit-sharing contributions. They wouldnot lose any moneys that were in the plan for them andthe accrued interest that their shares were earning wouldbe given to them. Although Connors agreed there wasfurther discussion following his remark, his testimonyhere was vague. Connors further testified that at the Jan-8Gerry came to the Finger Lakes Division only a couple of times ayear 28DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDuary1986 meeting,a similarquestion from an employeeelicited asimilar response.When asked if he had madeany reference to the profit-sharing plan article which ex-cludesbargaining unitemployees from coverage, Con-nors saidhe did not know whether he had, he did notremember, he was aware of that article at the time, buthe did notfeel it was necessaryto do so because the sub-ject matter had never been raised in the negotiations.Connors-also testified that the company meeting calledamong employees in January 1986 was held after raisesto some employees in theunit, as well asto other em-ployees, had been received. According to Connors, oneof the unit employees present said he understood thatsome of the other employees received a 5-percent in-crease if they had beenatmaximum status ontheir stepon their scale. Connors explained that this in fact didhappen; the other employees of the Company did receivea 5-percent adjusted wage increase. Another employeeasked what would happen if the contract was in effectand Connors said that there was no provision for the 5-percent increase in the contract. The first year there wasa verylarge increase;the second year of the contractcalled for a 1-1/2-percentincrease.I credit the employeewitnesses,Stowell and Deane,who corroborated each other that Connors, in Novem-ber 1985 and January 1986, told employees that if theywere covered by a union contract they would lose theircontinued participation in the Company's profit-sharingplan.Gerry did not testify. Accordingly, the remarks at-tributed to him by Deane at a December 1985 meeting,in which Gerry referred to the clause excluding membersof a collective-bargaining unit from participation in theprofit-sharing plan, are credited. They show that thebasis for Connors' and the other company official's re-marksdealing with the unit employees' exclusion fromfurther participation in the plan made at both the No-vember 1985 and January 1986meetingswas the plan'swritten prohibition and not the alleged failure of theunion negotiators to raise theissueof continued cover-age during the negotiationsessions.Connors, in particu-lar,who at first failed to deal with the anomaly that theCompany offered and granted certain benefits, jackets,anda work shoe allowance, not provided for in theCompany's final offer, while it refused to continue par-ticipation in the profit-sharing plan allegedly because itwas not included in the final offer, finally relied on theplan'swritten exclusion for the Company'sannounce-ments at the three employeemeetingsthat employeeswould no longer be receiving the plan's benefits. (Tr.314, LL. 13-17.)It is also clear,and I find, contrary to Connors' inter-pretation, that the company spokesmen at the January1986meetingin particular, independent of employeequestions, contrasted the minimal increases unit employ-ees would receive under, the Company's final, offer withthe more generousincreases nonunitemployees not rep-resented by the union were then being granted. The re-marks attributed to Gerry at the December meeting, andto the company official at the January 1986 meeting,who graphically portrayed the financial lossesunit em-ployeeswere incurring by adhering to the Unionthrough the negotiations and its breakdown since July1985, reinforce my findings in this regard.C. Analysis and ConclusionsDealing first with the Company's alleged refusal tobargain, the basicissuein this case is whether the partieshad arrived at a collective-bargaining agreement whenthe union membership ratified the Company's final offeron 2 July 1985 before the Company had removed anyportion of its offer from the bargaining table. So long asthe Company's offer remained outstanding, the Union'sacceptance of it, evidenced by the 2 July ratification byitsmembership, would, under normal principles of con-tract law applicable here, ripen into a fully enforceableagreement,provided the Company's offer was not sub-ject to any condition subsequent of which the respectivepartieshad notice. The condition subsequent which, Re-spondenturges,forstalled agreement was the known re-quirement that the Company's offer was subject to ap-proval by its board of directors. Respondent argues thatonce that board rejected the tentative accord,agreementwas not achieved and the Company could insiston unionacquiescence with changes in certain paragraphs of theoffer contained in the board's resolutionof 8 July -1985.The Union having refused to agree to the changesinsist-ed upon, Respondent finally argues it has not violated itsduty to bargain.The General Counsel and the Union counter Respond-ent'sdefense by urging that the actions of the Company'snegotiators bound Respondent to the terms of its finaloffer by evidence that the Union's negotiators were ledto believe by the Company's negotiators that final ap-proval of the terms of the final offer had been obtainedfrom the necessary company principal and, accordingly,that the negotiators' approval thus' represented final ap-proval of the agreement.These countervailing contentions thus placein issuewhether the Company's negotiators bound Respondentunder the doctrine of apparent authority. Notwithstand-ing prior reservations by Attorney Rosenberg of theright of Respondent's board of directors-in reality Re-spondent's chief executive officer and chairman, AlanGerry-to approve and ratify any tentative agreementreached by Rosenberg, Rosenberg and Connors didmanifest by their actions that such approval had indeedbeen obtained when Rosenberg executed the agreement.The Board has recently enunciated the governing prin-ciples in the following language:It is well established that a principal may limit itsagent's negotiating authority by affirmative,clear,and timely notice to the other party that any tenta-tive agreement is contingent upon subsequent ratifi-cation.E.g.,University of Bridgeport,229NLRB1074 (1977);Aptos Seascape Corp.,194,NLRB 540(1971).An agent whose authority depends uponsuch a contingency may have the apparent author-ity, however, to convey its satisfaction.Walnut HillConvalescent Center,260 NLRB 258 (1982).Ben Franklin National Bank,278 NLRB 986 fn. 2 (1986). CABLEVISION INDUSTRIES29How may an agent become clothed with apparent au-thority? "Apparent authority results when the principaldoes something or permitsthe agent to do somethingwhich reasonably leads another to believe that the agenthad the authority he purported to have."Hawaiian Para-dise Park Corp. v. Friendly Broadcasting Co.,414 F.2d750, 756 (9th Cir. 1969).Applying these principles to the facts found herein, Iconclude that under the circumstances of this caseRosenberg had the apparent authority to convey theCompany's final offer, which was not withdrawn beforethe union membership subsequently ratified it, therebyresultingin a bindingagreement.Preliminarily, I conclude that the principal for Re-spondent, on whose behalf Rosenberg and Connors wereemployed as agents to negotiate the collective-bargainingagreement, was Alan Gerry and not the board of direc-tors.The evidence is convincing that it, was Gerry whocontrolled and determined the company positions in bar-gaining andwhose approval was necessary before anagreementcould be obtained. Rosenberg clarified his useof the term "Company" at the first bargainingsessionand in the company offer a number of times, most'signifi-cantly at the 20 June session when Woods, sought suchclarification.The "Company" in article 29 and the "CoB of D" written in by Rosenberg above hissignature onthe Company's 7 May 1985 proposal in June both meantGerry, the sole shareholder and chief operating officer.Neither Nichols nor O'Neill, the other two company di-rectors until their removal by, Gerry in March 1986,seemingly played any role in the preparation, of the Com-pany's -proposals or negotiating posture or strategy. Al-though Roger Turner was .elected president on 28 Febru-ary 1985, Gerry, then as chairman, retained all thepowers he previously exercised as president, and wasclearly the decisive figure in Respondent's decision-making process, which Rosenberg repeatedly acknowl-edged.I further conclude that Rosenberg, by his statementsand conduct during thebargaining sessions,aswell asConnors in his conversations with Woods, reasonably ledWoods and the other union representatives to believethatRosenberg had the authority from Gerry to con-clude the agreement by, submission of the Company'sfinal offer.Woods, whose testimony has been credited,reported that Rosenberg, who did not_ testify, told himfrom time to time he had discussed various union de-mands with Gerry. Connors testified that Gerry partici-pated in themeeting atwhich company- proposals werefirst discussed and personally approved the, wage portionof the Company's final offer, which was unilaterally im-plemented in early July 1985. Connors ' also briefedGerry periodically and, significantly, met with him on 30June to discuss recent developments with the Union.Connors also regularly reported on the negotiations tohis immediate superiors, Turner and Schulte, who, inturn,'would have kept Gerry apprised as' they would"normally do." Woods also testified credibly and with-out contradiction that at the 2 May 1985 bargaining ses-sionRosenberg informed him' that he would obtainGerry's prior approval of the Company's final offer as acollective document before forwarding it to the Union.Connors' own bargaining notes essentially corroboratethis conversation by referring to "Cablevision representa-tives"whose prior approvalwas acondition of the com-pany package being forwarded to the Union and theFederal mediator.When, at the 20 June 1985 -meeting,Rosenberg acknowledged that he had expressed such anintent toWoods and then assured Woods there was noproblem in obtaining Gerry's approval; Woods acted rea-sonably in expressing on the record his understandingthat -Gerry's approval or ratification was already com-pleted prior to Rosen berg's submissionof the final offerto the Union.Against this array of testimony, Respondent's counselwould have the `Board believe that, because Gerry wasinvolved in personally negotiating acquisitions of newout-of-state cable operations, he had notimeto reviewthe Company's offer prior to 8 July 1985. I am not pre-pared to so find. At their 20 June 1985 session Rosenbergdid not dispute Woods' attributing 'to 'him astatementthat he had intended to meet with Gerry before givingthe final offer to the Union. Neither did Connors orRosenberg in subsequent' conversationswithWoodsconvey anysensethat the Company had either with-drawn or changed any provision of its offer. At the 27June session,Rosenberg finally said he would take thetwo items involving ' subcontracting and dues checkoffback to Gerry; Rosenberg said nothing about the Com-pany's reexamination or rejection of any other portion ofitsfinal offer.None of these conversations would haveledWoods to believe that Gerry had not been, or wouldnot continue to be, available to review the agents' con-duct at the bargaining table. By seeking to create a factu-al ambiguity at the hearing as to the authority of its ne-gotiators to reach agreement because of a supposed in-ability of Respondent's principal to timely consult itsagents,which it failed to raise during the material evi-dentiaryinterchangesbetween theparties,Respondent'sdefense must fail. Absent clear notice to the contrary,Rosenberg,as agent,must be deemed to have had appar-ent authority to bind his principal to the terms of theCompany's final offer. SeeUniversity of Bridgeport,supra.Apart from the foregoing, all of the circumstances sur-roundingRespondent'swithdrawal from the tentativeagreementitsnegotiators had reached are convincingthatpermittingGerry to disapprove the agreementwould undermine collectivebargaining,and permit Re-spondent to effectively undermine the Union's supportand destroy its majority status.4 Although Respondentadmittedly obtained the contract language it wanted atthe cost of a large first-year increaseinwages,it subse-quently reneged on putting the language into effect butunilaterallygranted the onerous increases and otherfringe benefits and then, in January 1986, pointedly con-trasted the extremely limited second-year contract in-4 See, e.g,NLRB v. F Strauss & Sons,536 F.2d 60, 64 (5th Cir 1976)"Finally,withdrawal by the employer of contractproposalstentativelyagreed to by both the employer and the Unionin earlier bargaining ses-sions,without good cause,is evidenceof a lack of good faithbargainingby the employerin violationof § 8(a)(5) of the Act " See alsoIndustrialWire Products Corp.,177 NLRB 328, '333-334 (1969), enfd 455 F 2d 673(9th Cir 1972);NLRB v. ' Alterman Transport Lines,587 F 2d 212, 221(5th Cir 1979) 30DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcreases it granted only in part with the more generouspercentage increases it distributed to all of the nonunioncomplement.In its 8 July 1985 resolution,Respondent'sboard of directors not only reneged on its negotiators'prior agreement,but it retrogressed to proposals whichwere substantially more onerous than the ones it had in-sisted on since early in the negotiation process, from re-stricting and limiting resort to arbitration and seniorityrights in significant areas to adding a fourth contractyear at nominal increases.Respondent could have rea-sonably anticipated union rejection of these changes andthe resulting encouragement of employee dissatisfactionwith the Union's bargaining role which these companyactions would induce.Even the reasons the board of di-rectors advanced for rejecting the tentative agreementevidence a lack of legitimacy.Reliance was placed on aclaim of a bribe for the vote of a single employee at theUnion's ratification meeting and the company negotiatingteam having exceeded its authority.At thehearing, andin its briefthe Respondent did not assert or argue eitherground in its defense to the complaint. The first wouldappear to be irrelevant to the issues framed at trial andthereis, no claimthat the companynegotiators evermade the Union aware of any limitation on their author-ity toenter a tentative agreement.Finally, two officials who previously had no formalrole in the negotiations were added on 8 July 1985 toRespondent's board for the sole purpose of reviewing thefinal offer in what appears to have been an attempt toinsulateGerry from the consequences of company rejec-tion of its final offer.Connors' credible testimony abouthis regular consultations with and reports to these twoofficials,Turner and Schulte,during negotiations alsoconflicts with the factual claim made in the resolution ofthis special meeting that the company negotiating teamfailed to report regularly as to the progress of the negoti-ations.As noted bythe Board under similar circumstances, tofail to find that Rosenberg as agent had the apparent au-thority to bind Gerry as his principal to the terms of theCompany'sfinal offer"would effectively mean that anundisputed negotiator for the Respondent had, made acomprehensive,unconditional final contract offer in badfaith,without any intention to be bound thereby."BenFranklin National Bank,supra.Accordingly,Iconclude as alleged that the partiesreached full and complete agreement with respect toterms and conditions of employment of the unit employ-ees, embodied in the Company's final offer,when theunion membership ratified that offer on 2 July 1985.5The Union continued to remain the certified bargain-ing representative of the unit employees after Respond-ent reneged on its own final offer in violation of its obli-gation under the Act. The certification year could notterminate while that agreement remained unexecuted and5Although the complaint alleges that agreement was reached about 20June 1985, rather than 2 July 1985 as I have concluded herein, that dis-crepancy is not a material deviation between the complaint and theproofs, Respondent has not objected and, most important,Respondent ison notice that the union membership's ratification andWoods'subsequentrequest for execution of the agreement are key elements in the GeneralCounsel's claim of a refusal to bargainrejected.Neither has Respondent claimed in this pro-ceeding that the Union has lost its majority support al-though there was a hint that such a claim might be ad-vanced. (See Tr.225.) Such a claim,of course,would beunavailing giventhe Company's refusal to bargain. Thus,when the Company granted wage increases to unit em-ployees in early January 1986, not in conformity withthe terms of the agreement by which I have concluded itwas bound,and granted clothing benefits and shoe al-lowances to the unit employees in January and February1986, all without prior notice to, or consultation with,the Union, Respondent committed further violations ofitsbargainingduty underSection 8(a)(5) and (1) of theAct. It is no defense to these acts to claim,as the Com-pany does, that the jackets were purchased for all of itsnorthern system field personnel-or that it was an employ-ee inquiry which instigated their purchase and distribu-tion.Respondent owed a duty not to undermine theUnion's status as exclusive bargaining agent by continu-ing to negotiate with it on items which were not part ofits final offer.Respondent also restrained and coerced its employeesin their activities on behalf of the Union in violation ofSection 8(a)(1) of the Act by threatening them with theloss of continued participation in the Company's profit-sharing plan because they had chosen the Union to rep-resent them in collective bargaining and were- seeking aunion contract,and by maintaining language in its profit-sharing plan which precludes,on its face, participationby "members of a collective-bargaining unit."PrecisionFounders, 278NLRB 544 (1986);NiagaraWire, 240NLRB 1326, 1327-1328 (1979). As noted, the plan re-striction,conditioning eligibility on the unrepresentedstatus of employees,was relied on in remarks to employ-ees in November 1985 and January 1986 and was publi-cized by Gerryhimself at a December 1985 meeting atwhich, on one of his rare visits to the Company'sGeneva facility,Gerry also stressed the contrast in' salaryincreases between the generous 5-percent increases beinggranted nonunit employees and the much lower 1-1/2-percent contract increase contained in the Company'sfinal proposal not yet in place because of the breakdownin negotiations.This emphasis on the losses in salary the employeeswere suffering because of their union adherence was alsostressed in the Company's January 1986 meeting whenfigureswere presented to them so the employees couldsee clearly'how much their union affiliation was costingthem.Such comments interfered with the employees'rights to select and retain the Union as their collective-bargaining representative under Section 7 of the Act, inviolation of Section 8(a)(1) of the Act.CONCLUSIONS OF LAW1.The Respondent, Cablevision Industries, FingerLakes Division, is an employer within the meaning ofSection 2(2) of the Act, engaged in commerce and in anindustry affecting commerce within the meaning of Sec-tion 2(6) and(7) of the Act.2.Communication Workers of America is a labor or-ganization within the meaning of Section2(5) of the Act. CABLEVISION INDUSTRIES3.On 13 September 1984 the Union'was certified"isthe exclusive bargaining representative of the employeesemployed in - the 'following describedunit' appropriate forthe purposes of collective bargaining:All regular full-time-installers, technicians, convert-er control employees, construction employees anddispatchers employed by the Employer at R.D.2,Route 5 and 20, Geneva, New York, and 5585 Buf-faloExtension,Canandaigua, New York and 515No. Main Street,- Newark, New-York; excluding all-engineers, customer service representatives, outsidesalesemployees, clerical employees, and profession-al employees, guards and supervisors-as defined inthe Act, and all other employees of the Employer.4.On 2 July 1985 Respondent and the Union reachedagreement on the terms of a collective-bargaining agree-ment covering the terms and conditions of employmentof the employees of Respondent in the above-describedbargaining unit.5.As a consequence of the agreement reached by theparties,Respondent incurred the statutory obligation toexecute a written contract incorporating that agreementbut, since about 12 July 1985 and at all times thereafter,has failed and refused to do so.-6.By refusing since about 12 July 1985 to execute thewritten contract incorporating the agreement reached be-tween it and the Union, Respondent has failed and re-fused to bargain collectively and in good faith with thecertified representative of its employees, and thereby hasengaged in, and is engaging in, unfair labor practiceswithin the meaning of Sections 8(a)(1) and (5) and 8(d)of the Act.7. By granting pay increases to unit employees about 7January 1986 not calculated in accordance with theterms of the agreement reached with the Union, bygranting a new benefit to unit employees consisting of awinter jacket in January and February 1986, and bygranting another new benefit to unit employees consist-ing of an allowance for the purchase of work boots inJanuary 1986, all granted without prior notice to theUnion and without having afforded the Union an oppor-tunity to negotiate and bargain with respect to such ben-efits and their effects on the unit'employees, Respondenthas engaged in, and is engaging in, unfair labor practiceswithin the meaning-of Section 8(a)(1) and (5) of the Act.8.By threatening employees in the bargaining unit de-scribed above with the loss of profit-sharing plan benefitsbecause they chose to be represented by the Union forpurposes of collective bargaining, by maintaining andcontinuing a provision in its profit-sharing plan and trustconditioning- participation in the plan on being unrepre-sented by any union, and by informing its unit employeesthat they would be granted wage increases less than theywould have been granted had they not selected theUnion as their collective-bargaining representative be-cause the agreement reached with the Union providesfor a lesser increase than would be granted to employeesemployed outside the bargaining unit, Respondent hasengaged in, and is engaging in, unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act..' ^'f HE REMEDY31Having found that Respondent has engaged in certainunfair labor practices, I shall recommend that Respond-ent be ordered to, cease and desist and to take certain af-firmative action necessary to effectuate the purposes andpolicies of the Act.Having further found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act by, interalia, failing and refusing to execute a written agreementreached, I shall recommend that Respondent be orderedto cease and desist and tosignthe agreement forthwith. Ishall also recommend,-further that Respondent be or-dered to give effect to the terms of the agreement retro-active to-1 July 1985, and that, the employees shall bemade whole for losses they may have suffered by reasonof the failure of Respondent to sign the agreement,6 withinterest thereon, to be computed in the manner pre-scribed in FW. Woolworth Co.,90 NLRB 298 (1950),plus interest as set forth inIsis, Plumbing Co.,138 NLRB716 (1962), andFlorida Steel Corp.,231NLRB 651(1977),Having found that Respondent violated Section 8(a)(1)of the Act by, inter alia, continuing ,to maintain a provi-sion in its profit-sharing plan and trust which by its termsunlawfully excludes from participation therein otherwiseeligible employees who are members of a collective-bar-gaining unit, I shall recommend that Respondent be or-dered to amend the profit-sharing- plan and trust so as toclearly eliminate the unlawful eligibility restriction.'On these findings of fact and conclusions of law andon the entire record,8 I issue the following recommend-ed9ORDERThe Respondent, Cablevision Industries, Finger LakesDivision, Geneva, New York, its officers, agents, succes-sors, and assigns, shalll.'Cease and desist from(a)Refusing to bargain collectively and in good faithwith Communication Workers of America by decliningto execute a written agreement embodying the terms ofthe contract fully agreed to on 2 July 1985, and whichcovers its employees in the following appropriate unit:6 "The Board may properly prevent the Respondentsfrom gaming anadvantage by their unlawful conduct An order requiring ' that the em-ployees be made whole for the unlawful repudiation of a collective bar-gaining agreementserves this, end"NLRB v. I3MR Corp.,795 F 2d 472,477 (5th Cir 1986)4The General Counsel requests a visitatorial clause authorizing theBoard, for compliance purposes, to obtain discovery from the Respond-ent under the Federal Rules of Civil Procedure under the supervision ofthe United States court of appeals enforcing an eventual Board order.Absent special circumstances, which are not present here, this request isdenied SeeNathan's Furniture Store, 278NLRB 268 (1986); O. L.WillisInc,278 NLRB 203 (1986)B In an Order Correcting Record whichI issued on22 October 1986, Iordered corrections to the record in certainlimitedrespects.9 If no exceptions are filed as provided by Sec 102 46 of theBoard'sRules and Regulations, the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and' all objections to them shall be deemed waived for all pur-poses 32DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAll regular full-timeinstallers,technicians, convert-er control employees, construction employees anddispatchers employed by the Employer at R:D.2,Route 5 and 20,'Geneva, New York, and 5585 Buf-faloExtension,Canandaigua,New York and 515No. Main Street, Newark, New York; excluding allengineers, customer service representatives, outsidesales employees, clerical employees, and profession-al employees, guards and supervisors as defined inthe Act, and all other employees of the Employer.(b)Refusing to bargain collectively and in good faithwith the Union by granting pay increases to unit employ-ees- not calculated in accordance with the terms of theagreement reached with the Union, and by granting newbenefits to unit employees, without prior notice to theUnion and without having afforded the Union an oppor-tunity to negotiate and bargain with respect to such ben-efits and their effects on the unit employees.(c)Threatening employees in the bargaining unit withthe loss of profit-sharing plan benefits because they choseto be represented by the Union for purposes of collectivebargaining; maintaining and continuing a provision in itsprofit-sharing plan and trust which excludes from partici-pation therein otherwise eligible employees who aremembers of a collective-bargaining unit; and informingitsunit employees that they would be granted wage in-creases less -than they would have been granted had theynot selected the Union as their collective-bargaining rep-resentative because the agreement reached with theUnion provides for a lesser increase than would be grant-ed to its employees employed outside the bargainingunit.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Sign the collective-bargaining agreement contain-ing the terms and conditions of employment agreed tobetween the Respondent and the Union on 2 July 1985,give retroactive effect to its terms and conditions, andmake, its employees whole for losses, if any, ,they mayhave suffered as a result of its refusal to sign such anagreement, in themanner, set forth above.(b)Amend its profit-sharing plan and trust byeliminat-ing therefrom the provision which by its terms excludes,from participation in the plan otherwise eligible employ-ees who are members of a collective-bargaining unit.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d)Post at its Geneva, Canandaigua, and Newark,New York facilities and branches copies of the attachednotice marked "Appendix." 10 - Copies of the notice, on10 If thisOrder is enforced by a judgment of a United States court ofappeals, the words in thenotice reading"Posted by Order of theNation-alLaborRelations Board"shall read "Posted Pursuant to a Judgment offorms provided by the Regional Director for Region 3,after being signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.the United States Courtof Appeals Enforcing an Order ofthe NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR, RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post, and abide by this notice.WE WILL NOT refuse to bargain collectively regardingwages,hours, or other terms and conditions of employ-ment with Communication Workers of America as theexclusive representative of our employees in the follow-ing unit:All regular full-time installers, technicians, convert-er control employees, construction employees anddispatchers employed by the Employer at R.D.2,Route 5 and 20, Geneva, New York, and 5585 Buf-faloExtension,Canandaigua, New York and 515No. Main Street, Newark, New York; excluding allengineers, customer service representatives, outsidesales employees, clerical employees, and profession-al employees, guards and supervisors as defined inthe Act, and all other employees of the Employer.WE WILL NOT refuse to execute the contract with theUnion which was agreed upon on 2 July 1985.WE WILL NOT fail and refuse to give effect to theterms and provisions of the agreed-on contract with theUnion.WE WILL NOT grant pay increases to unit employeesnot calculated in accordance with the terms of the agree-ment we reached with the Union, or grant new benefitsto unit employees, without prior notice to, the Union andhaving afforded the Union an opportunity to negotiateand bargain with respect to such benefits and their, ef-fects on them.WE WILL NOT threaten employees in, the bargainingunit with the loss of profit-sharing plan benefits becausethey chose to be represented by the Union for purposesof collective bargaining; maintain and continue a provi-sion in our profit-sharing plan and trust which excludesfrom participation therein otherwise eligible employees CABLEVISION INDUSTRIES33who are members- of a collective-bargaining unit;--andinform our unit employees, that theywould be grantedwage increases less thanthey wouldhave been grantedhad they notselected the Union_as their collective-bar-gaining representative because the agreement reachedwith theUnion provides for a lesser increasethan wouldbe granted to our employees employed outside the bar-gaining unit.WE WILL NOT in anylike or related manner interferewith,restrain,or coerce employees in the exercise of therights guaranteed them by Section7 of the Act.WE WILLsign the collective-bargaining agreementcontaining the terms and conditions of employmentagreed to between us and the Unionon 2 July 1985.WE WILLgive retroactive effect to its terms and con-ditions and make- our employees whole for losses,if any,which theymay have suffered as a result of our refusalto sign a contract,with interest.WE WILL amend our profit-sharing plan and trust byeliminating therefrom the provision which by its termsexcludes from participation in the plan otherwise eligibleemployees who are members of a collective-bargainingunit.CABLEVISION INDUSTRIES,FINGER LAKESDIVISION '